318 S.W.3d 770 (2010)
STATE of Missouri, Respondent,
v.
Mohammed L. EVANS, Appellant.
No. WD 70118.
Missouri Court of Appeals, Western District.
August 31, 2010.
S. Kate Webber, for Appellant.
Mary H. Moore, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Mohammed Evans appeals from his conviction for stealing after a jury trial. We find sufficient evidence to support his conviction and affirm.[1] No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining *771 the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).
NOTES
[1]  Two spellings for Mohammed Evans appear in the record on appeal. For consistency purposes, we use the spelling appearing on the trial court's judgment and sentencing.